NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the centrifugal separator, rotatable separator bowl, outlet port, and collecting unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that “x600 to 4000 g” should be ---600 to 4000 xg---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear if “a washing and preserving solution” in line 7 refers to the same washing and preserving solution recited in claim 4, upon which said claim depends, or to a different solution? Claim 9 is rejected for the same reason due to its dependency upon said claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/065280 (Hirose et al.; U.S. Patent Application Pub. No. 2018/0282697 considered as English equivalent) in view of Baruch et al. (U.S. Patent Application Pub. No. 2016/0272941).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, WO 2017/065280 discloses a method for producing purified platelets, comprising: a centrifuging step of centrifuging platelets from an obtained concentrate (para. [0007]), but does not disclose a concentrating step of concentrating a megakaryocyte culture.
Baruch et al. discloses a concentrating step of concentrating a megakaryocyte culture (para. [0007] and [0013]-[0017]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of WO 2017/065280 with the concentrated megakaryocyte culture from a concentrating step as taught by Baruch et al. for the purpose of high yield production while maintaining the functional qualities of the newly generated platelets (para. [0007] and [0013]-[0017]).
Regarding claim 2, WO 2017/065280 discloses wherein the centrifuging step includes: a first centrifuging step of separating the concentrate at a centrifugal force of 150 to 550 xg; and a second centrifuging step of centrifuging liquid components collected in the first centrifuging step at a centrifugal force of x600 to 4000 g (paras. [0010] and [0011]).
   Regarding claim 3, WO 2017/065280 discloses wherein the centrifuging step is performed using a centrifugal separator including: a rotatable separator bowl having an inner wall to which a component with a large specific gravity in the concentrate or the collected liquid components is attached according to a centrifugal force, and an outlet port through which liquid components after separation of the concentrate or the collected liquid components flow out according to the centrifugal force; and a collecting unit for collecting the liquid components that have flowed out from the outlet port (para. [0028]).
Regarding claim 8, WO 2017/065280 does not disclose wherein the concentrating step is performed using a concentrating member.
Baruch et al. discloses wherein the concentrating step is performed using a concentrating member (megakaryocyte sorter and/or fluidic device) (para. [0037]-[0040] and [0088]); It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of WO 2017/065280 with the concentrated megakaryocyte culture from a concentrating step as taught by Baruch et al. for the purpose of high yield production while maintaining the functional qualities of the newly generated platelets (para. [0007] and [0013]-[0017]).
Regarding claim 10, WO 2017/065280 discloses further comprising a producing step of, before the concentrating step, producing a megakaryocyte culture, wherein the producing step includes: a first expressing step of forcibly expressing an oncogene and a polycomb gene in cells that are more undifferentiated than megakaryocytes; and  3a second expressing step of forcibly expressing Bcl-xL genes in the undifferentiated cells; and a canceling step of canceling all of the forced expression (paras. [0048]-[0056]).
Regarding claim 11, WO 2017/065280 discloses a method for producing a platelet product, comprising a product producing step of producing a platelet product from purified platelets, wherein the purified platelets are obtained using the method for producing purified platelets according to claim 1 (para. [0056]).
Regarding claim 12, WO 2017/065280 discloses a method for producing a blood product, comprising a blood product producing step of producing a blood product by mixing purified platelets and other components, wherein the purified platelets are obtained using the method for producing purified platelets according to claim 1 (para. [0071]-[0072]).

Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/065280 (Hirose et al.; U.S. Patent Application Pub. No. 2018/0282697 considered as English equivalent) in view of Baruch et al. (U.S. Patent Application Pub. No. 2016/0272941), as applied to claim 3 above, and further in view of Matkovich et al. (U.S. Patent No. 5,364,526).
Regarding claim 4, modified WO 2017/065280 discloses a washing step of, after the second centrifuging step, performing washing by adding a washing and preserving solution to the separator bowl and rotating the separator bowl; and a platelet collecting step of, after the washing step, collecting platelets by swinging the separator bowl containing the washing and preserving solution (para. [0044]-[0046]), but does not disclose introducing air from the outlet port of the separator bowl.
Matkovich et al. discloses introducing air from the outlet port (col. 6 lines 41-53). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified WO 2017/065280 with the step of collecting platelets by introducing air form the outlet port as taught by Matkovich et al. for the purpose of increasing the recovery of the PC, since the gas following the PC “chases” the fluid from the conduits (col. 6 lines 41-53).
Regarding claims 6 and 7, modified WO 2017/065280 does not disclose a platelet separating step of separating the collected platelets, by causing the platelets to pass through a separating member; wherein, in the platelet separating step, the collected plates are introduced to the separating member by causing the platelets to naturally fall.
Matkovich et al. discloses a platelet separating step of separating the collected platelets, by causing the platelets to pass through a separating member 32 (leucocyte depletion assembly); wherein, in the platelet separating step, the collected plates are introduced to the separating member by causing the platelets to naturally fall (col. 7 lines 37-45; Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified WO 2017/065280 with the platelet separating step as taught by Matkovich et al. for the purpose of maximizing the recovery of platelet concentrate (col. 6 lines 41-53)

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/065280 (Hirose et al.; U.S. Patent Application Pub. No. 2018/0282697 considered as English equivalent) in view of Baruch et al. (U.S. Patent Application Pub. No. 2016/0272941), and further in view of Matkovich et al. (U.S. Patent No. 5,364,526), as applied to claim 4 above, and further in view of Radwanski et al. (U.S. Patent Application Pub. No. 2015/0056602).
Regarding claim 5, modified WO 2017/065280 discloses the second centrifuging step (paras. 10 and 11) and in the washing step, washing is performed by adding concentrated separated components and a washing and preserving solution to the separator bowl and rotating the separator bowl (paras. [0044]-[0046]), but does not disclose a separated component collecting step of, before the washing step, collecting separated components in the separator bowl after the second centrifuging step; and a separated component concentrating step of concentrating the separated components.
Radwanski et al. discloses a separated component collecting step of collecting separated components in the separator bowl, and a separated component concentrating step of concentrating the separated components (para. [0032]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provide provided the method of modified WO 2017/065280 with the steps of collecting separated components and concentrating it as taught by Radwanski et al. for the purpose of obtaining platelets in a combined storage medium (para. [0018]).
Regarding claim 9, modified WO 2017/065280 does not disclose wherein the separated component concentrating step is performed using a concentrating member. 
Radwanski et al. discloses wherein the separated component concentrating step is performed using a concentrating member (concentration sub-chamber) (para. [0032]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified WO 2017/065280 with the steps of collecting separated components and concentrating it as taught by Radwanski et al. for the purpose of obtaining platelets in a combined storage medium (para. [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774